United States Court of Appeals
                      For the First Circuit


No. 02-1541

                     MARWAN YOUSSEF ALBATHANI,

                            Petitioner,

                                v.

              IMMIGRATION AND NATURALIZATION SERVICE,

                            Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on February 6, 2003 is
amended as follows:

     Replace the first sentence of the last paragraph on page 26,
ending on page 27, line 1, with the following:

     In fact, based on our review, the record of the hearing
itself could not be reviewed in ten minutes.